UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6756


JOHN W. ICKES,

                      Plaintiff – Appellant,

          v.

JASON WILSON, Facility    Director;      TWALLA   MOORE,   Property
Dept. Supervisor,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00605-LO-IDD)


Submitted:   November 17, 2016            Decided:      November 22, 2016


Before GREGORY,   Chief   Judge,   and    MOTZ    and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


John Woodward Ickes, Jr., Appellant Pro Se. Pamela Brown
Beckner, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John   Woodward       Ickes,   Jr.,    appeals    the   district      court’s

order granting Defendants’ motion for summary judgment in this

civil rights action.         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Ickes v. Wilson, No. 1:15-cv-00605-LO-

IDD (E.D. Va. filed May 11, 2016 & entered May 13, 2016).                      We

dispense    with    oral     argument      because    the    facts   and    legal

contentions   are   adequately      presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2